Citation Nr: 1725462	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  08-03 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to an increased initial disability rating for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD), evaluated at 30 percent prior to February 8, 2008, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2006 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a November 2014 Board decision, the appeal was remanded to afford the Veteran with a hearing before a Veterans Law Judge.  In February 2016, the Board determined that the Veteran's hearing request was withdrawn due to his failure to appear at his scheduled hearing without good cause.  Additionally, the Board remanded the claims to the RO for further development.  After further development, the claims are now ready for adjudication.


FINDINGS OF FACT

1.  For the period prior to February 8, 2008, the Veteran's psychiatric symptoms have been characterized by mild to moderate irritability, anxiety, and mild memory loss.  During this period the disability picture has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency. 

2.  For the period since February 8, 2008, the Veteran's PTSD has been manifested by occupational and social deficiencies in most areas; there is no showing of total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to February 8, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, from February 8, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected psychiatric disorder, diagnosed as PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Prior to February 8, 2008

For the period prior to February 8, 2008, the Veteran has been assigned a 30 percent rating for an acquired psychiatric disorder under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016) (addressing PTSD).  For the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.

Based on the evidence of record, a rating in excess of 30 percent is not warranted for the period prior to February 8, 2008.  First, the Veteran does not exhibit objectively observable symptoms such as impaired judgment or impaired abstract thinking, stereotyped speech, difficulty in understanding complex tasks, or impairment of memory to a level that a 50 percent rating would be warranted.  Specifically, at a VA examination in August 2006, he appeared casually dressed and appropriately groomed with normal affect and speech.  His thought process and thought content were unremarkable, as was his judgment, insight and intelligence.  While he did report irritability, exaggerated startle response, isolation, sleeping problems, and mild hypervigilance, he did not display any episodes of violence, delusions, hallucinations, homicidal or suicidal ideation.  Moreover, the examiner noted that the Veteran remained in touch with soldiers from his unit, was married for 35 years, and had a "pretty close" relationship with his children.  As such the examiner determined that his PTSD symptoms do not evidence any significant functional impairment.

Similarly, the Veteran's treatment records indicate that he experienced symptoms such as irritability, inattentiveness, trouble sleeping, isolation, flashbacks, anxiety, low energy, and hypervigilance.  In April 2007, while he indicated that he was "hanging in there," his physician indicated that his PTSD was stable and that he was sleeping "ok" with medications.  There was no indication of suicidal ideation, hallucinations, or evidence of a psychosis.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  While it is true that the Veteran had mild to moderate irritability, mild memory impairment, periods of isolation, and anxiety, these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes.  Indeed, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  

Although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause social impairment with reduced reliability and productivity.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran isolates himself on occasion, he has maintained a stable relationship with his friends and children.  Moreover, at his VA examination in August 2006, the examiner noted that the Veteran remained in touch with soldiers from his unit, was married for 35 years, and had a "pretty close" relationship with his children

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

In this case, the Veteran had a GAF score of 68 at his August 2006 VA examination.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Here, the Board finds that a GAF score of 68 is representative of the symptoms that were observed by the VA examiner in August 2006.  Moreover, the Board finds that the symptoms associated with such a GAF score are too mild to warrant a rating in excess of 30 percent.  Therefore, a rating in excess of 30 percent is not warranted prior to February 8, 2008. 

Since February 8, 2008

The Veteran's PTSD has been assigned a disability rating of 70 percent since February 8, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In order to warrant the next higher 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2016).

The Board finds that during the period in question, a rating in excess of 70 percent evaluation is not warranted.  Indeed, as noted in private treatment records dated in February 2008, the Veteran had increasing episodes of irritability and an inability to tolerate other people.  Moreover, the note described conflict in his relationship with his wife.  Similarly, a July 2010 private treatment record indicates that the Veteran had poor functioning.  He was unable to participate in social events and was "completely socially avoidant."  Moreover, he had episodes of flashbacks and panic attacks.  Additionally, while he had some thoughts of suicide, the Veteran was able to maintain his ability to maintain safety from action on any thoughts.

In a September 2011 VA examination, the VA examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran exhibited depressed mood, anxiety, chronic sleep impairment, mild memory loss, isolation, and mood disturbances.  Further, while the Veteran reported occasional suicidal ideation, he indicated that suicide was "not an option due to the harm it would cause his children and grandchildren."  Moreover, he denied any plans or intent to commit suicide.  Additionally, there was no evidence of a psychosis, delusions, hallucinations, or grossly inappropriate behavior.   

The Veteran's private treatment records from 2012 to 2014 indicate that his psychiatric symptoms were mostly stable with periods of slight improvement.  Specifically, during a January 2012 evaluation, the Veteran maintained a normal appearance.  His affect and speech were normal with a linear goal directed thought process.  The Veteran did not report any symptoms of depression, anxiety, or suicidal ideations.  Moreover, his judgment and insight were noted to be "good."  In April 2013, the Veteran presented to his evaluation "neatly dressed and groomed."  His mood, insight, and judgment were essentially normal.  He displayed goal directed thought processes with no perceptual disturbances.  He also denied any hallucinations, suicidal or homicidal thoughts.  

At a VA examination in July 2016, the Veteran was casually and appropriately dressed.  His speech, mood, and thought processes were all noted to be normal and appropriate.  No evidence of a thought disorder or psychosis was documented.  The Veteran displayed "good" insight and normal judgment and denied any suicidal or homicidal ideation.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, memory loss, and difficulty with social and work situations.  Additionally, the Veteran indicated that his relationship with his children was "great" and that he has been spending time with friends.  As such, the examiner opined that his symptoms only caused occupational and social impairment with reduced reliability and productivity.  

Resolving doubt in the Veteran's favor, the evidence throughout the period in question, when viewed sympathetically, supports a rating of 70 percent as the Veteran displayed deficiencies in most areas.  The Veteran had periods of isolation from his family and friends with moderate to severe irritability that caused a significant impairment with his social and occupational functioning.  However, there is no showing of total social and occupational impairment such as to warrant a 100 percent rating. 

As discussed, the Board has considered all other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, despite the fact that the Veteran had marital troubles and periods of social isolation, the evidence indicates that Veteran had a "great" relationship with his children and would periodically socialize with friends.  

The Board has also considered the Veteran's GAF scores.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case, the Veteran had GAF scores ranged between 39 and 72 at private evaluations between February 2008 and April 2013, respectively.  Moreover, the VA examiners determined his GAF scores to be 51 in September 2008 and 50 in July 2016.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  By comparison, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  On the other hand, a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Finally, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

Here, the Board finds that a GAF score in the range of 41-50 is representative of the symptoms that were observed by the VA examiners, and is consistent with the 70 percent disability rating.  Nevertheless, even a GAF score of 39 (as reported by the Veteran's private physician in February 2008) does not constitute the effective total level of impairment required for a 100 percent disability rating.  Specifically, for the period on appeal, the Veteran's private psychologist has not reported findings or symptoms which equate to total impairment in reality testing or communication or total impairment in several areas, such as work, family relations, judgment, thinking or mood.  Therefore, a rating in excess of 70 percent is not warranted on a schedular basis.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his acquired psychiatric disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses, they are not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Based on evidence of record, the Board determines that a 70 percent rating is warranted for the Veteran's acquired psychiatric disorder since February 8, 2008.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis. As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has asserted that he is unemployable due to the disorder on appeal, see Rice v. Shinseki, 22 Vet. App. 447 (2009), he was ultimately granted entitlement to a total disability rating based on individual unemployability (TDIU) in March 2017.  As this aspect of his claim was separately adjudicated and the Veteran has not submitted a notice of disagreement to this decision, it is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue). 


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, as noted above, this appeal was remanded by the Board in November 2014 in order to afford the Veteran with a hearing before a Veterans Law Judge.  Additionally, in February 2016, the Board remanded this appeal in order to obtain additional records and a new VA examination.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, as noted above, the Veteran was provided with a new hearing but he failed to appear without good cause and therefore his hearing request is deemed withdrawn.  Further, all VA and private treatment records have been obtained and the Veteran was provided with a VA examination in July 2016.  The Board finds that the examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to February 8, 2008, is denied. 

A rating in excess of 70 percent for an acquired psychiatric disorder, diagnosed as PTSD, from February 8, 2008, is denied. 



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


